Citation Nr: 1755731	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a status post discectomy, degenerative joint disease L5-S1, currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 50 percent rating for evaluation of the Veteran's a status post discectomy, degenerative joint disease L5-S1, denied entitlement to individual unemployability (TDIU), and continued a 30 percent rating for major depressive disorder. 

A Notice of Disagreement was received in August 2011, which addressed the issues of a status post discectomy, degenerative joint disease L5-S1 and TDIU.  In March 2012, a Statement of the Case was issued, and, in March 2012, the Veteran filed his substantive appeal (via a VA Form 9).

In a rating decision, dated March 2017, the RO granted service connection for radiculopathy of the left lower extremity, evaluated at 10 percent, effective from March 28, 2016.  The information of record reflects that the Veteran has not initiated an appeal with respect to either the level compensation or the effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, this discrete matter is not part of the current appeal.

A March 2017 Supplemental Statement of the Case regarding the Veteran's a status post discectomy, degenerative joint disease L5-S1 stated that the Veteran would be notified in the near future in a separate rating decision concerning the issue of entitlement to unemployability.  By a rating decision, dated March 2017, the RO granted entitlement to a TDIU rating, effective from December 13, 2010 (the date of receipt of the claim for increase).  Therefore, the issue that remains before the Board is entitlement to an increased rating in excess of 50 percent for a status post discectomy, degenerative joint disease L5-S1

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The Veteran's a status post discectomy, degenerative joint disease L5-S1 is manifested by abnormal range of motion, with flexion at 70 degrees, extension at 15 degrees, right lateral flexion at 20 degrees, left lateral flexion at 20 degrees, right lateral rotation at 15 degrees, and left lateral rotation at 15degrees, no ankylosis of the thoracolumbar spine, no ankylosis of the cervical spine and no intervertebral disc syndrome (IVDS) or incapacitating episodes having a total duration of 6 weeks or more during the past 12 months.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for status post discectomy, degenerative joint disease L5-S1 have not been met.  38 U.S.C.A.    §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VCAA

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability rating is at issue, as is the case with the Veteran's claim for entitlement to an increased rating, in excess of 50 percent for service-connected lumbar spine disability, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that staged rating are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119 (1999) (same effect, staged ratings for initial rating claims).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology, as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  There are several notes set out after the diagnostic criteria, a summary of which is as follows.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion should be rounded to the nearest 5 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

III.  BACKGROUND 

In December 2010, the Veteran filed an application for TDIU, a claiming that his psychiatric and lower back disorders prevent him from obtaining gainful employment.  The Veteran submitted a lay statement from his daughter dated March 17, 2011, stating that the Veteran appears to be miserable from back pain and no longer has a happy or active life.  The Veteran's friend also submitted a buddy statement dated March 17, 2011 stating that the Veteran was unable to get out of bed one day due to pain, and that the Veteran uses a walker, and often yells at people and appears irritable.  As such, the RO accepted the December 2010 application, in tandem with the submitted lay statements, to include in relevant part a claim for an increased rating for the service connected status post discectomy, degenerative joint disease L5-S1, currently evaluated as 50 percent disabling under Diagnostic Code 5242.

During a VA examination on the Veteran's lower back performed in March 2011, the Veteran reported a history of a discectomy in 1992 for which he is prescribed morphine and epidural blocks.  The veteran reported no flare ups with over exertion, standing limitations of two to three minutes and functional limitations on walking listed as 1/4 to 1/2 mile.  The Veteran voiced complaints of low back pain radiating to the left leg and parenthesis of the left foot.  The Veteran's gait was reported to be normal and muscle strength was 5/5 for the upper and lower extremities with no ankylosis or guarding.  Flexion was 80 degrees, extension 20 degrees, bilateral rotation 20 degrees, and bilateral lateral flexion 20 degrees.  There was objective evidence of pain on active range of motion testing but no additional limitations after three repetitions of range of motion.  Detailed reflex examination findings were 2+ normal.  All four extremities including peripheral pulses were normal.  Sensory examination for all of the extremities was normal.  There was no guarding, spasm, or tenderness.  The examiner diagnosed lumbar spine degenerative disc disease.  

A VA examination of the cervical spine from January 2012 revealed no ankylosis.  A March 2016 VA examination revealed no ankylosis of the cervical spine.  A March 2016 VA examination of the thoracolumbar spine noted that no flare-ups were reported, and that the range of motion was flexion at 70 degrees, extension at 15 degrees, right lateral flexion at 20 degrees, left lateral flexion at 20 degrees, right lateral rotation at 15 degrees, and left lateral rotation at 15 degrees.  The combined range of motion was 155 degrees.  Pain was noted on the exam.  There was no guarding or muscle spasm.  The examiner noted that there was no intervertebral disc syndrome with incapacitating episodes.  The imaging study showed arthritis.  The examination showed significant improvement of the Veteran's lumbar spine condition.  The examiner noted that additional factors contributing to the Veteran's disability include less movement than normal due to ankylosis, adhesions, etc., disturbance of locomotion, and interference with standing.  The examiner also marked that there was no ankylosis of the spine.  

ANALYSIS 

The Veteran contends that he is entitled to a higher disability rating for his degenerative joint disease of the lumbar spine.  Under the current general rating formula, the Veteran is not entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine unless he is shown to have unfavorable ankylosis of the entire spine.  Ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5). 

As reflected in each of the reports of the above cited VA examinations, the Veteran does not have symptoms productive of unfavorable ankylosis of the entire spine.  For example, the VA examination of the thoracolumbar spine from March 2011 listed flexion at 80 degrees with no ankylosis.  The VA examination of the cervical spine documented no ankylosis, the March 2016 cervical spine VA examination showed no ankylosis, and the March 2016 VA examination of the thoracolumbar spine showed no ankylosis of the spine and forward flexion at 70 degrees.   Thus, the record evidence does not establish that the Veteran has ankylosis of his entire spine and a higher evaluation under the General Rating Formula is not warranted. 

Intervertebral disc syndrome may be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the IVDS Formula a 60 percent disability rating is the next higher rating that is provided for intervertebral disc syndrome based on incapacitating episodes.  A 60 percent disability rating is warranted if the disability is productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

As the March 2011, January 2012, and March 2016 VA examiners indicate the Veteran does not suffer from intervertebral disc syndrome and as the record evidence on file contains no showing of incapacitating episodes of such requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past 12 months, a higher rating under the IVDS Formula is not warranted. 

The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected degenerative joint disease of the lumbar spine.  General Rating Formula, Note (1).  In the Veteran's March 2011 VA examination, he complained of paresthesis in the left foot and for low back pain radiating to the left leg.  The Veteran is already in receipt of separate ratings for radiculopathy of the left lower extremity and right upper extremity and those issues are not presently before the Board.  Thus, the question is whether the Veteran has other associated neurological abnormalities associated with his lumbar spine disability. 

The evidence does not show that the Veteran has any other neurological abnormalities associated with the service-connected lumbar spine disability for which he is not already service connected.  The remainder of the medical records does not show the presence of any neurological abnormalities shown to be associated with the lumbar spine disability, other than the separately rated radiculopathies that are not on appeal.

In sum, the Veteran has for the most part made no report, and review of the claims file shows no evidence, of any other objective neurologic abnormalities associated with the lumbar spine disability, so as to warrant any additional separate disability rating on that basis.

Here, the findings on VA examinations show he does have some motion and does not actually meet the criteria for the 100 percent evaluation presently assigned that contemplates unfavorable ankylosis of the entire spine.  Moreover, he is separately rated for the neurological impairment in his upper and lower extremities.  As the criteria for a higher rating have not been met, the Veteran's claim must be denied.


ORDER

Entitlement to an increased rating in excess of 50 percent for a status post discectomy, degenerative joint disease L5-S1 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


